Opinion of the Court
PER Curiam:
The circumstances of this case are like those in United States v Pieragowski, 19 USCMA 508, 42 CMR 110, decided this date. For the reasons stated in our opinion in Pier a,goto ski, the decision of the United States Army Court of Military Review as to specification 2 of the charge is reversed. The findings of guilty of specification 2 are set aside and the specification is ordered dismissed. The record of trial is returned to the Judge Advocate General of the Army for submission to the Court of Military Review for reassessment of the sentence on the basis of the remaining findings of guilty.